Exhibit ALCON EXCESS 401(k) PLAN EFFECTIVE JANUARY 1, 2008 I.Name and Purpose The name of the plan is the Alcon Excess 401(k) Plan (the “Plan”).Its purpose is to provide certain individuals with benefits attributable to contributions, which would have been made to the Alcon 401(k) Retirement Plan but for limitations imposed by the Code regarding the compensation that can be considered in making contributions on behalf of an employee.This program has been adopted in recognition of these limits to restore the benefits that would have otherwise been available without such restrictions.This Plan is intended to be an unfunded plan maintained primarily for the purpose of providing deferred compensation for a select group of management or highly compensated employees within the meaning of Title I of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). II.Effective Date This amended and restatedplan shall be effective as of January 1, 2008.The Plan was originally effective as of January 1, 2004. III.Definitions A. Account means the balance credited to a Participant’s Excess Contribution Account.The Account shall not constitute or be treated as an escrow, trust fund, or any other type of funded account for Code or ERISA purposes and, moreover, contingent amounts credited thereto shall not be considered “plan assets” for ERISA purposes.The Account merely provides a record of the bookkeeping entries relating to the contingent benefits the Sponsor intends to provide the Participant and shall thus reflect a mere unsecured promise to pay amounts in the future. B. Affiliate means a member of a controlled group of corporations (defined in Code Section 414(b)), trades of business (whether or not incorporated) which are under common control (defined in Code Section 414(c)) or an affiliated service group (defined in Code Section 414(m) or in Code Section 414(c)) which includes Alcon Holdings Inc. using an at least 80% control or ownership threshold. C. Alcon 401(k) Retirement Plan means the Alcon 401(k) Retirement Plan and Trust, Restated Effective January 1, 1997, or any other successor plan(s) maintained by the Company that qualifies under Section 401(a) of the Code, and satisfies the requirements thereof. D. Allocation Form means the form completed by the Participant and delivered to the Committee which indicated the Participant’s choice of the Investment Alternatives as described in Section VI. E. Arrangement shall mean the individual agreement between the Company and the Participant. F. Beneficiary means any person or persons so designated in accordance with the provisions of Section VIII. G. Board of Directors means the board of directors of Alcon Holdings Inc. H. Code means the Internal Revenue Code of 1986, as amended, and the regulations and other authority issued thereunder by the appropriate governmental authority.References to the Code shall include references to any successor section or provision of the Code. I. Committee means the Chief Executive Officer and Chief Financial Officer of Alcon Holdings Inc. or any other persons appointed by the Board of Directors to administer the Plan and to perform the functions set forth herein. J. Company means Alcon Holdings Inc. and each Participating Employer except as otherwise provided in Section VI.E.2.c. of the Plan. K. Compensation means (i) base salary earned by a Participant on a periodic basis throughout the Plan Year, and (ii) cash bonuses paid to a Participant during a Plan Year.For purposes of this Plan, Compensation shall also include amounts which would otherwise meet the definition hereunder but for the voluntary deferral of such amounts pursuant to the Alcon 401(k) Retirement Plan or the Alcon Executive Deferred Compensation Plan, effective October 25, 2002, as may be amended from time to time. L. Designated Beneficiary shall mean the person designated by the Participant to receive his/her benefit upon the Participant’s death under this Plan on the form specified by the Company.In the event the Participant does not complete a beneficiary designation form, it shall mean the Participant’s surviving spouse, if the Participant is married.In the event no beneficiary is designated on the specified form and the Participant is not married on the date of his/her death, the Participant’s benefit shall be paid to the Participant’s Estate and it shall be the Designated Beneficiary. M. Disability means if the Participant is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than twelve (12) months; or if the Participant is, by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than twelve (12) months, receiving income replacement benefits for a period of not less than three (3) months under an accident and health plan covering employees of the Participant’s employer; or a Participant will be deemed disabled if the Participant is determined to be totally disabled by the Social Security Administration or Railroad Retirement Board.A Participant may be determined to be disabled by a disability insurance program, provided the definition of disability used by such disability insurance program complies with Treasury Regulation § 1.409A-3(i)(4). N. Discretionary Contribution means the amount contributed by the Company to a Participant’s Account pursuant to Section VI of the Plan. O. Distribution Event means the date of termination of service of the Participant with the Company for any reason, including death, upon which payment of the Participant’s Account shall be deemed triggered for subsequent distribution, pursuant to Section VII. P. Domestic Relations Order shall mean any judgment, decree, or order (including approval of a property settlement agreement) which (i) relates to the provision of child support, alimony payments, or marital property rights to a spouse, former spouse, child or other dependent of a Participant, and (2) is made pursuant to a State domestic relations law (including a community property law). Q. Eligible Individual means each employee of the Company selected for participation in this Plan pursuant to Section IV of the Plan. R. Excess Contribution Account means the sum of (i)the amounts credited on behalf of a Participant under the terms of this Plan; and (ii) additional amounts credited/debited to the Participant’s Excess Contribution Account as a result of the Participant’s selection of Investment Alternatives in accordance with Section VI, less (iii) all distributions made to the Participant or his or her Beneficiary pursuant to this Plan from the Participant’s Excess Contribution Account, including any applicable penalties imposed pursuant to Section VIII.C. S. Excess Contribution Amount means an amount which would have been credited on behalf of the Participant to the Alcon 401(k) Retirement Plan, but for the limitations imposed by Section 401(a)(17) of the Code, as may be modified from time to time.Such amount shall be determined by multiplying the Participant’s Compensation in excess of the Compensation Limit as defined in Section 401(a)(17) of the Code, by twelve percent (12%); such amounts shall be credited to Excess Contribution Account pursuant to Section VI. T. Investment Alternatives means those Investment Alternatives chosen from time to time by the Committee, as described in Section VI, and provided on an annual basis by the Company to the Participants.Such Investment Alternatives will allow individual Participants to hypothetically invest the balance of his or her Account during each Plan Year, among Investment Alternatives selected by the Participant, and shall determine the rate of appreciation (or depreciation) attributable to the balance of such Participant’s Account for that Plan Year. U. NQDC Plan shall mean any agreement, method or arrangement, including one of the above that applies to one person or individual.An agreement, method or arrangement may be a plan for this purpose even if it is not an employee benefit plan under section 3(3) of the Employee Retirement Income Security Act of 1974, as amended.A NQDC Plan includes all arrangements that are recognized in the final regulations issued under Code section 409A as a separate category or type of plan that must be aggregated as a separate type of NQDC Plan in the same manner as such plans are aggregated under Treasury Regulation § 1.409A-1(c) and any successor thereto. V. Participant means an employee who is both eligible to participate in the Plan under the terms of Section IV and has elected to participate in the Plan. W. Participating Employer means Alcon Laboratories, Inc., Alcon Research, Ltd., Alcon Manufacturing, Ltd. and Falcon Pharmaceuticals, Ltd. or any other corporation or business organization which adopts the Plan, with the consent of Sponsor. X. Plan Year means the twelve (12) month period ending on the December 31st of each year during which the Plan is in effect, provided that the first Plan Year shall commence on the original Effective Date and end on December 31, 2004. Y. Separation from Service shall mean for: 1. a Participant acting as an independent contractor with respect to the Company the date upon which the Participant’s contract under which the Participant provides services to the Company expires (or if there is more than one contract, the date when all of Participant’s contracts with the Company expire) provided such expiration of the Contract(s) is a good fact and complete termination of the contractual relationship.An expiration is not a good faith Separation from Service if the Company anticipates renewal of the relationship or contract or the independent contractor becomes an employee.Renewal is anticipated if neither the Company nor the Participant has eliminated the Participant as a potential service provider to the Company.The Participant will be considered to be intended to contract with the Company again if the Company’s contracting is conditioned only on incurring a need for the services or the availability of funds or both.Furthermore, a Participant who was an independent contractor with respect to the Company shall not be deemed to have Separated from Service until the later of the date that is twelve (12) months and one (1) day after the date the Participant’s last contract with the Company expired and provided that no amount will be payable to the Participant if during such period the Participant provided services to the Company as an independent contractor or an employee.Treasury Regulation § 1.409A-1(h)(2). 2. a Participant who is an employee of the Company shall be Separated from Service with the Company if the employee dies, retires or otherwise terminates employment with the Company.Notwithstanding the above, a Participant is considered to be continuing to be an employee while the Participant is on military leave, sick leave or another bona fide leave of absence if the duration of such leave does not exceed six (6) months, or if longer, the duration of the leave continues as long as the individual’s rights to reemployment with the Company is provided either by statute or contract.A leave of absence is bona fide only if there is a reasonable expectation that the employee will return to perform services for the Company.If the leave exceeds six (6) months and the Participant does not retain reemployment rights under a contract or a statute, the employment relationship is deemed to terminate on the first date after such six (6) month period.Notwithstanding the above, where a leave of absence is due to a medically determinable physical or mental impairment that can be expected to result in death or last for a continuous period of not less than six (6) months, and causes the Participant to be unable to perform the duties of his position or a substantially similar position, the leave duration may be expanded to twenty-nine (29) months instead of six (6) months.The termination of a Participant’s employment is determined by the Company based upon the facts and circumstances. If a Participant continues to perform services (whether as an employee or independent contractor), but the Company and the Participant reasonably anticipated (1) the Participant would not provide further services after a certain date, or (2) that the level of bona fide service provided to the Company would permanently decrease to below 50% of the average level of bona fide services performed over the immediately preceding 36 months (whether as an employee or independent contractor) (or over the full period if the employee had not completed 36 months of service), the Participant will be treated as Separated from Service.For this purpose, services will be at an annual rate that is less than 50 percent of the services rendered on the average (whether as an employee or independent contractor), during the immediately preceding 36 months of employment (or, if employed a lesser period, for such lesser period) and the annual remuneration for such services is less than 50 percent of the average annual remuneration earned by the Participant during the most recent 36 months of employment (or, if employed for a lesser period, such lesser period). If the Participant was an employee and continues to provide services after termination of employment as an independent contractor, a Separation from Service will not be deemed to occur if the Participant provides services at an annual rate that is 50 percent or more of the services rendered on the average during the immediately preceding 36 months of employment (or, if employed for a lesser period, over such lesser period) and the annual compensation for such services is 50 percent or more of the annual compensation earned during the most recent 36 months of employment (or, if employed for a lesser period, such lesser period).Treasury Regulation § 1.409A-1(h)(1). For purposes of determining whether a Separation from Service has occurred in any Plan Year, if the Participants works at any entity included as an Affiliate of the Company, with such determination made using an at least 50% ownership or control test in place of the “at least 80%” test, such services shall be included as services provided to the
